Citation Nr: 0102554	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  98-15 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a compensable rating for residuals of a right 
fourth metatarsal fracture.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1978 to 
January 1982.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision by the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(MROC) in Sioux Falls, South Dakota.  This case was remanded 
by the Board in August 1999 and April 2000; it was returned 
to the Board in November 2000.

The Board notes that in the August 1997 rating decision 
granting service connection for the disability that is the 
subject of the instant appeal, the MROC correctly noted that 
service medical records disclosed that the veteran sustained 
a fracture of the right fourth metatarsal.  In addition, the 
RO rated the disability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5283, which provides the criteria for evaluating 
malunion or nonunion of the tarsal or metatarsal bones.  
Although the MROC did not refer to any evidence of a fracture 
of the right ankle in service or thereafter, it characterized 
the disability for which service connection was granted as a 
fractured right ankle, apparently believing that the fourth 
metatarsal is a part of the ankle.  The Board notes that the 
fourth metatarsal is a bone of the foot, rather than part of 
the ankle.  38 C.F.R. § 4.71a, Plate IV (2000).  Indeed, the 
veteran has indicated that the fracture involved his right 
foot, and not his right ankle.  The Board has accordingly 
characterized the service-connected disability as residuals 
of a fracture of the right fourth metatarsal. 

The Board also notes that the veteran, in October 1998, 
requested a hearing before a hearing officer at the MROC.  
The record reflects that the veteran was thereafter scheduled 
for such a hearing in October 2000, but that he failed to 
report.  The veteran thereafter informed the MROC that he was 
incarcerated and would remain so for some time; he did not 
express a desire for any further hearings.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran fracture of the veteran's right fourth 
metatarsal has healed without malunion or nonunion of the 
metatarsal bone; the residuals of the fracture are not 
productive of pain, weakness or functional loss.
CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
right fourth metatarsal fracture have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5283, 5284 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board notes that the MROC has found the veteran's claim 
to be well grounded and has informed the veteran of the 
requirements for a higher evaluation.  All records pertinent 
to the veteran's appeal have been obtained, and the veteran 
has been provided a current VA examination of the residuals 
of a right fourth metatarsal fracture.  There is no 
additional evidence which should be obtained.  Consequently, 
there is no further action to be undertaken to comply with 
the provisions of the VCAA.  


Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Service medical records disclose that the veteran sustained 
an avulsion fracture at the base of his right fourth 
metatarsal shortly before his discharge from service.  
Physical examination disclosed the presence of tenderness 
associated with the injury.  Initial X-ray studies showed a 
nondisplaced fracture of the proximal fourth metatarsal, and 
X-ray studies immediately prior to discharge showed that the 
fracture fragments of the fourth metatarsal base appeared 
normal in position.  The veteran's right foot was casted.

In several statements on file, the veteran alleged that his 
foot injury had not properly healed, and that his foot was 
misshapen and painful.  He clarified that the fracture 
involved his right foot, and not his ankle.  He noted, 
however, that his ankle would give out up to five times each 
year and that he experienced diminished range of motion.  He 
indicated that he purchased expensive shoes with padded 
tongues to alleviate his right foot pain, and that his foot 
pain occasionally caused him to slow his work pace.

The veteran was afforded a VA examination in September 1998, 
at which time he reported that, following the removal of his 
foot cast, he noticed a bump on the foot, although he 
admitted that he was able to resume his normal work 
activities without difficulty.  He complained of intermittent 
pain affecting the dorsum of his foot over the base of the 
first metatarsal, but he indicated that his symptoms have not 
limited his activities, recreational or otherwise.  He 
reported working as a mechanic but denied missing any work, 
or experiencing any alteration in his work duties, because of 
his right foot problems.  He reported experiencing right foot 
stiffness and occasional cramping, but he denied any 
increased heat, swelling or erythema.  He denied any weakness 
, locking or giving way associated with his right foot.  The 
veteran also denied experiencing any specific incapacitating 
flare ups, although he reported that he occasionally 
experienced pain which, for brief periods, made walking very 
difficult.  He also indicated that cold weather tended to 
bother his right foot.  He indicated that he tended to pad 
the dorsum of his foot by using, inter alia, shoes with a 
padded tongue.

Physical examination disclosed the presence of a moderately 
prominent bony protuberance of the right dorsal foot over the 
base of the first metatarsal, which was tender to palpation.  
There was no other tenderness.  There was no increased heat, 
but a minimal amount of overlying erythema from shoe pressure 
was evident.  No swelling was identified.  The veteran's arch 
and gait were normal, and he was able to heel and toe walk, 
and to pronate and supinate his foot, without any objective 
evidence of pain.  The veteran's shoes did not show any 
unusual wear.  Ranges of right ankle motions were 
dorsiflexion to 4 degrees and plantar flexion to 50 degrees 
on active motion testing, and dorsiflexion to 16 degrees and 
plantar flexion to 50 degrees on passive motion testing.  X-
ray studies disclosed the presence of mild degeneration of 
the first tarsometatarsal joint.  The veteran was diagnosed 
with right foot fracture with residual pain, bony deformity 
and early degenerative joint disease.  The examiner concluded 
that the veteran exhibited no functional loss attributable to 
his service-connected disability.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  

The MROC evaluated the residuals of the veteran's right 
fourth metatarsal fracture as noncompensably disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5283.  That code provides 
that a 10 percent evaluation is warranted for moderate 
malunion or nonunion of tarsal or metatarsal bones.  A 20 
percent evaluation is warranted for moderately severe 
malunion or nonunion of tarsal or metatarsal bones and a 30 
percent evaluation is warranted for severe malunion or 
nonunion of tarsal or metatarsal bones.  38 C.F.R. § 4.71a, 
Diagnostic Code 5283.

Foot injuries may be evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, which provides that a 10 percent 
evaluation is warranted if the disability is moderate, a 20 
percent evaluation is warranted if the disability is 
moderately severe and a 30 percent evaluation is warranted if 
the disability is severe.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2000).  

Review of the evidence on file shows that the veteran 
sustained a nondisplaced fracture at the base of his right 
fourth metatarsal in service, which healed without malunion 
or nonunion.  On VA examination in September 1998, the 
veteran neither complained of nor was shown to exhibit any 
problems with respect to his right fourth metatarsal.  
Indeed, the examiner noted that, with the exception of the 
first metatarsal, the veteran exhibited no right foot 
tenderness, and the veteran was able to walk with a normal 
gait and to heel and toe walk without pain.  Moreover, the 
veteran denied any weakness affecting his right foot and the 
examiner concluded that the veteran exhibited no functional 
loss from his service-connected disability.  While the 
examination documented abnormalities affecting the veteran's 
right first metatarsal and ankle, the Board notes that the 
examiner did not suggest a relationship between those 
findings and the veteran's service connected disability.  

While the veteran reported experiencing occasional flare ups 
of disability which rendered it difficult for him to walk, he 
notably described the episodes as brief and non-
incapacitating, and indicated that he otherwise had not 
experienced any limitation in his professional or 
recreational activities.  Accordingly, in the absence of 
medical evidence documenting malunion or nonunion of the 
right fourth metatarsal bone, or any functional loss 
occasioned by the veteran's service-connected disability, the 
Board concludes that there is no basis for the assignment of 
a compensable rating for residuals of a right fourth 
metatarsal fracture.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2000).  The Board notes that there is no 
evidence that the residuals of the veteran's right fourth 
metatarsal fracture have necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Moreover, while the veteran 
alleged that he experiences episodes of pain which interfered 
with his work as a mechanic, the painful episodes were 
admittedly brief in duration, and the September 1998 examiner 
indicated that the veteran's disability occasions no 
functional impairment.  Therefore, the Board must conclude 
that the average industrial impairment from the disability 
would not be to a compensable degree.  Accordingly, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to a compensable rating for residuals of a right 
fourth metatarsal fracture is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

